[Cite as State v. Ortiz, 124 Ohio St.3d 562, 2010-Ohio-1429.]




              THE STATE OF OHIO, APPELLANT, v. ORTIZ, APPELLEE.
           [Cite as State v. Ortiz, 124 Ohio St.3d 562, 2010-Ohio-1429.]
Discretionary appeal accepted, court of appeals’ judgment reversed in part on the
        authority of State v. Williams, and judgment of the trial court reinstated.
     (No. 2009-1925 — Submitted March 31, 2010 — Decided April 7, 2010.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                              No. 91819, 2009-Ohio-4982.
                                  __________________
        {¶ 1} The discretionary appeal is accepted.
        {¶ 2} The judgment of the court of appeals holding that the felonious
assault counts were allied offenses of similar import committed with a single
animus and that the attempted murder and felonious assault counts were allied
offenses of similar import committed with a single animus is reversed on the
authority of State v. Williams, 124 Ohio St.3d 381, 2010-Ohio-147, 922 N.E.2d
937. The judgment of the trial court is reinstated.
        MOYER, C.J.,1 and LUNDBERG STRATTON, O’CONNOR, O’DONNELL, and
CUPP, JJ., concur.
        PFEIFER and LANZINGER, JJ., dissent and would affirm the judgment of the
court of appeals.
                                  __________________
        William D. Mason, Cuyahoga County Prosecuting Attorney, and Kristen
L. Sobieski, Assistant Prosecuting Attorney, for appellant.
                               ______________________


1. The late Chief Justice Thomas J. Moyer participated in the deliberations in, and the final
resolution of, this case prior to his death.